Order of the County Court of Westchester county affirming conviction of defendant in the Court of Special Sessions, village of Port Chester, of the crime of assault in the third degree, affirmed, pursuant to Code of Criminal Procedure, section 542; but' this court, pursuant to Code of Criminal Procedure, section 543, reduces the sentence imposed upon defendant to a sentence of imprisonment in the county jail of Westchester county for a term of thirty days and a fine of fifty dollars. No opinion. Blaekmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur. Settle order on notice.